Opinion of the Court by
William Rogers Clay, Commissioner
Reversing.
This is an action by plaintiff, John C. White, against, defendant, Louisville & Nashville Railroad Company,, to recover damages for an alleged unlawful arrest. It grows out -of the same facts, and is a Companion case t-of that of Louisville & Nashville R. R. Co. v. John Byrley, 152 Ky., 35. The record discloses the same errors in the admission of testimony and in the instructions to the-jury as were complained of in that case. For these reasons it follows that defendant in this case is entitled, to a new trial in accordance with the directions con-; tained in that opinion.
Judgment reversed and cause remanded -for new trial consistent herewith.